                  IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF WEST VIRGINIA
                               CLARKSBURG


SILVESTRE REYES-FELICIANO,

             Plaintiff,

v.                                                Civ. Action No. 1:18-CV-76
                                                             (Kleeh)

UNITED STATES OF AMERICA,

             Defendant.


    MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
        [ECF NO. 52], GRANTING DEFENDANT’S MOTION [ECF NO. 37],
          AND DENYING AND DISMISSING COMPLAINT WITH PREJUDICE

        Pending before the Court is a Report and Recommendation

(“R&R”) by United States Magistrate Judge Michael J. Aloi. The

R&R    recommends   that   the     Court    grant    the   pending   Motion    to

Dismiss, or in the Alternative, for Summary Judgment and deny

and     dismiss   the   Complaint    with    prejudice.     For   the   reasons

discussed herein, the Court adopts the R&R.

                              I.     BACKGROUND

        On April 20, 2018, the pro se Plaintiff, Silvestre Reyes-

Filiciano     (“Plaintiff”),        filed     a     Complaint     against     the

Defendant, the United States of America (“Defendant”), pursuant

to the Federal Tort Claims Act (“FTCA”). 1 Plaintiff’s Complaint



1
  As the R&R notes, Plaintiff’s Complaint, liberally construed,
also asserts a claim of cruel and unusual punishment in
REYES-FILICIANO V. USA                                                         1:18-CV-76

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
     [ECF NO. 52], GRANTING DEFENDANT’S MOTION [ECF NO. 37],
       AND DENYING AND DISMISSING COMPLAINT WITH PREJUDICE

stems       from   a   physical     altercation            at    FCI    Hazelton     between

Plaintiff and correctional officers. 2 Pursuant to 28 U.S.C. § 636

and    the    local     rules,    the    Court          referred      the   action   to   the

Magistrate Judge for initial review. Defendant filed a Motion to

Dismiss, or in the Alternative, for Summary Judgment. ECF No.

37. The Motion was fully briefed. On December 19, 2019, the

Magistrate Judge entered the R&R.

                                   II.    DISCUSSION

       The     R&R     recommended       that       the    Court       grant   Defendant’s

Motion. It informed the parties that they had fourteen (14) days

from    the    date    of   the   service          of    the    R&R    to   file   “specific

written objections, identifying the portions of the Report and

Recommendation to which objection is made, and the basis of such

objection.” It further warned them that the “[f]ailure to file

written objections . . . shall constitute a waiver of de novo

review by the District Court and a waiver of appellate review by

the Circuit Court of Appeals.” Plaintiff accepted service of the

R&R    on    December    27,     2019.    To       date,    no   objections        have   been




violation of the Eighth Amendment to the United States
Constitution.
2
  The events forming the basis for Plaintiff’s Complaint took
place while he was incarcerated at FCI Hazelton, but he is no
longer incarcerated there.
                                               2
REYES-FILICIANO V. USA                                                      1:18-CV-76

    MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
        [ECF NO. 52], GRANTING DEFENDANT’S MOTION [ECF NO. 37],
          AND DENYING AND DISMISSING COMPLAINT WITH PREJUDICE

filed. Plaintiff filed only a “Response to the Defendant’s Reply

Memorandum Filed on December 9th, 2019.” ECF No. 54. 3

        When reviewing a magistrate judge’s R&R, the Court must

review de novo only the portions to which an objection has been

timely made. 28 U.S.C. § 636(b)(1)(C). Otherwise, “the Court may

adopt,     without      explanation,       any     of     the    magistrate      judge’s

recommendations”           to      which        there      are      no      objections.

Dellarcirprete v. Gutierrez, 479 F. Supp. 2d 600, 603–04 (N.D.W.

Va. 2007) (citing Camby v. Davis, 718 F.2d 198, 199 (4th Cir.

1983)). Courts will uphold portions of a recommendation to which

no objection has been made unless they are clearly erroneous.

See Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310,

315 (4th Cir. 2005).

                                   III. CONCLUSION

        Because    no    party     has    objected,      the     Court    is   under     no

obligation to conduct a de novo review. Accordingly, the Court

reviewed    the    R&R     for   clear     error.       Upon    careful   review,       and

finding no clear error, the Court ADOPTS the R&R [ECF No. 52].

Defendant’s       Motion    [ECF    No.    37]    is     GRANTED.    This      action    is

DISMISSED WITH PREJUDICE and STRICKEN from the Court’s active

docket.

3
  The Court will disregard this filing. See LR PL P                                11(d)
(“Surreply and surrebuttal memoranda may not be filed.”).
                                            3
REYES-FILICIANO V. USA                                1:18-CV-76

 MEMORANDUM OPINION AND ORDER ADOPTING REPORT AND RECOMMENDATION
     [ECF NO. 52], GRANTING DEFENDANT’S MOTION [ECF NO. 37],
       AND DENYING AND DISMISSING COMPLAINT WITH PREJUDICE

     It is so ORDERED.

     The Clerk is directed to transmit copies of this Order to

counsel of record and to the pro se Plaintiff, via certified

mail, return receipt requested, at the last known address as

shown on the docket.

     DATED: March 12, 2020

                             /s/ Thomas S. Kleeh
                             ____________________________
                             THOMAS S. KLEEH
                             UNITED STATES DISTRICT JUDGE




                                4
